ANDERSON, J.
The register saw and heard the witnesses upon the reference for the purpose of ascertaining the amount of compensation that should be awarded the receiver, Gray, and found that said Gray was entitled to $1,000. The finding of the register was like unto the verdict of a jury, and should not be disturbed by the chancellor, or this court, unless plainly and palpably excessive. — McKenzie v. Matthews, 153 Ala. 437, 44 South. 958; Denman v. Payne, 152 Ala. 342, 44 South. 635. The chancellor reduced the award of the-register to $750, but which action we cannot review, as there was no cross-appeal.
It is sufficient to say, however, that the amount allowed by the chancellor was less than the award of the register, and we are not prepared to say' that the finding of the register -svas palpably erroneous. The decree of the chancery court is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.